Citation Nr: 0504126	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-11 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include arrhythmia, claimed as secondary to 
the veteran's service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1977 rating decision of the 
RO in Manchester, New Hampshire, that denied a rating in 
excess of 10 percent for the veteran's service-connected 
psychiatric disability, characterized as psychoneurosis, 
anxiety state, and denied service connection for a heart 
disability, specifically, heart arrhythmia.  The veteran 
filed a Notice of Disagreement (NOD) in March 1978, and the 
RO issued a Statement of the Case (SOC) in March 1978.  The 
veteran filed a Substantive Appeal in March 1979.  

In December 2003, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance this on the docket, pursuant 
to 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 
20.900(c) (2003).

In January 2004, the Board remanded the claim on appeal to 
the RO for additional development.  The Board also requested 
that the RO consider and apply pertinent provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000, which was 
signed into law during the pendency of the appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
As reflected in the July 2003 SSOC, the RO continued the 
denial of the appellant's claim.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Boston, 
Massachusetts; hence, that RO now has jurisdiction over the 
claim on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Collectively, the competent and probative medical 
evidence of record indicates that there is as likely as not a 
causal relationship between the veteran's arrhythmia and his 
service-connected PTSD.


CONCLUSION OF LAW

Affording the veteran the benefit of doubt, the criteria for 
service connection for the veteran's cardiac arrhythmia, as 
secondary to his service-connected PTSD, are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, all notification and development action needed to 
render a fair decision on this claim has been accomplished.

II. Background

Service medical records included an April 1942 entrance 
examination report that contains no complaints or findings 
associated with a heart disorder.  Clinical records dated in 
July 1942 indicate that the veteran was hospitalized with 
complaints of episodes of fast and irregular heartbeats that 
were often associated with a feeling of weakness.  The 
episodes reportedly occurred several times a day over a one-
week period and lasted approximately ten minutes.  The 
diagnosis was cardiac arrhythmia.  A December 1942 physical 
examination revealed occasional premature heart contraction.  
Episodes of palpitation and sweating were also noted that 
month; the diagnosis was neurocirculatory asthenia.  A 
November 1945 separation examination report contains no 
complaints of findings of a heart disorder.

In a November 1948 rating decision, the RO granted the 
veteran service connection for psychoneurosis anxiety state.  
In a July 2002 rating decision, the RO later recharacterized 
the service-connected disability as PTSD.

VA Medical Center (VAMC) treatment records, dated in March 
and April 1977, note the veteran complaints of arrhythmia.

During a September 1977 VA examination, the veteran 
complained of being more nervous and experiencing a lot of 
heart palpitations.  The physician indicated that the veteran 
had an exaggerated fear of heart disease and that, while 
under stress at times, he experienced tachycardia.  The 
opinion was that the veteran's cardiac condition was not 
directly due to his service-connected nervous condition, but 
indirectly it was known that people could experience 
psychophysiologic cardiovascular disorders and at times they 
had hypertension, tachycardia, muscular spasm, and migraine 
headache.  He further opined that the veteran's history of 
tachycardia was indirectly influenced by his nervous 
condition.

In April 1978, Edward L.G. Jacoubs opined that the veteran's 
present cardiac status resulting in arrhythmia was directly 
related to anxiety reaction, which, according to the 
veteran's history, dated back to his military service.

In May 1978, John F. Keefe, M.D., reevaluated the veteran's 
cardiovascular status.  The veteran reported that 
palpitations occurred when he was under stress.  The 
palpitations occurred two to three times a week and lasted 
from thirty seconds to five minutes.  He reported recent 
episodes lasted from one to one and one-half hours, although 
this was not the norm.  The physician noted that during the 
veteran's recovery from a submaximal exercise test in March 
1975, frequent atrial premature beats with a bigeminal 
coupling were documented.  The veteran also reported being 
hospitalized for a period of time in 1942, while in the Army, 
and with that hospitalization being specifically concerned 
with problems of his cardiac rhythm.  In light of the 
veteran's history, the physician opined that it was medically 
quite plausible that a causal relationship existed between 
the initial service related event and his continuing medical 
problem.

In May 1979, the veteran testified during a personal hearing 
at the RO in Manchester.  His testimony was limited to how 
the arrhythmia limited him professionally.  

Private medical records from W. B. Epps, Jr., M.D., dated 
from June 1993 to March 1994, note treatment for the 
veteran's heart condition.  In June 1993, clinical testing 
revealed findings of borderline concentric left ventricular 
hypertrophy and mild aortic valvular sclerosis.  In March 
1994, the veteran reported increased stress in the last week 
and complained of palpitations.  The diagnoses were 
paroxysmal atrial fibrillation and palpitations probably 
secondary to stress.

The veteran underwent a VA examination in August 1997.  The 
examination request form indicates the claims file was 
available for review by the physician.  The examination 
report initially indicated the claims file was reviewed, but 
was followed by a comment that the file was not available.  
The noted medical history, however, made specific reference 
to the findings of a June 1993 echocardiogram as well as 
other medical records contained in the claims file.  On 
examination, the diagnoses were pre-diagnosed paroxysmal 
atrial fibrillation and systolic murmur, most likely due to 
mild aortic sclerosis.  The examiner noted, as the veteran's 
functional assessment, that the intermittent episodes were 
anxiety provoking and produced brief periods of limited 
activity during which the veteran remained functional.

A handwritten VA examination report dated in September 1997 
also indicates the veteran's claim file was reviewed.  There 
were no significant changes noted in the veteran's medical 
history from the previous report of August 1997.  Upon 
examination, the diagnosis was history of cardiac arrhythmia, 
paroxysmal atrial fibrillation, currently asymptomatic.  The 
examiner noted that intermittent episodes of paroxysmal 
atrial fibrillation were anxiety provoking and produced brief 
periods of limited activity during which the veteran remained 
functional.  The report also included the opinion that the 
episodes of atrial fibrillation may be stress related.  

Medical records dated from August 1999 to July 2002 from the 
Brockton VAMC note treatment for the veteran's heart 
problems.  

The veteran was scheduled for a VA examination in May 2004, 
but failed to report to that examination.  

III. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability. See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes, at the outset, that the veteran has not 
asserted, and the record does not reflect, that the evidence 
presents a basis for a grant of service connection for a 
heart disability, to include arrhythmia, as directly related 
to service.  Rather, the veteran claim on appeal is limited 
to one for service connection for heart disability secondary 
to his service-connected psychiatric disability.  

Based on a thorough review of the records, the Board finds 
that the weight of the competent evidence suggests a medical 
nexus between the veteran's arrhythmia and his service-
connected psychiatric disability.  There are several opinions 
of record that suggest, to varying degrees, that the 
veteran's arrhythmia (also referred to as atrial 
fibrillation) is related to symptoms associated with the 
veteran's psychiatric disability.  Dr. Jacoubs offered the 
strongest opinion that the veteran's arrhythmia was directly 
related to anxiety reaction. Dr. Epps also offered an opinion 
that atrial fibrillation was probably secondary to stress; 
such opinion suggests that there is at least a 50 percent 
likelihood of a causal relationship.  

While the opinions of these and other private physicians were 
based, in part, on the veteran's reported medical history, 
the Board finds that there is no indication that information 
provided by the veteran is in any way inconsistent with the 
evidence in the claims file.  Indeed, the veteran accurately 
reported his hospitalization in 1942 relative to his cardiac 
rhythm, and the physicians noted his complaints of stress.  

As noted, there are other VA and private opinions of record 
that also suggest a causal relationship between arrhythmia 
and the veteran's psychiatric disability and, while each may 
be too speculative, alone, to provide a basis for a grant of 
service connection, collectively, they do lend additional 
support to the stronger opinions discussed above.  

While a September 1977 VA psychiatric examiner ruled out a 
direct relationship between arrhythmia and the veteran's 
psychiatric disorder, the Board finds that this opinion is 
not very persuasive in the face of several opinions offered 
by private and VA physicians to the contrary.  In comparing 
the various opinions, there is indication of a significant 
difference in the history relied upon, regardless of whether 
examiner may or may not have had the claims file to review.  
Moreover, even if the examiners did not initially have the 
claims file to review, some opinions for and against a causal 
relationship were offered after a review of the documented 
history, thereby placing the evidence, at the very least, in 
equipoise.  In the end, the Board finds that the opinions in 
favor of a causal relationship between arrhythmia and a 
psychiatric disability are more persuasive, since there are 
more of them and they are consistent with the documented 
history.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board also points out that, while the September 1977 VA 
psychiatrist opined that the veteran's heart condition was 
not directly due to his service-connected nervous disorder, 
he did indicate that the heart condition was influenced by 
the nervous disorder, suggesting a possible medical 
relationship on the basis of aggravation.  As indicated 
above, however, the weight of the evidence predominantly 
suggests a causal relationship between arrhythmia and 
service-connected psychiatric disability.  

Finally, the Board points out that a more definitive opinion 
as to the nature of the medical relationship between heart 
disability and psychiatric disability, based on full 
consideration of the veteran's documented medical history and 
assertions, would have been helpful in resolving the claim on 
appeal, and that such an opinion was sought in connection 
with the May 2004 examination to which the veteran did not 
report.  However, as indicated above, the Board finds that 
the weight of the medical evidence currently of record raises 
at least a reasonable doubt as to the existence of a causal 
relationship between the two disabilities.   

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Under the circumstances of this case, and with resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that the criteria for a grant of service connection for 
arrhythmia, on a secondary basis, are met.


ORDER

Service connection for arrhythmia as secondary to the 
veteran's service-connected PTSD is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


